Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio Dieargo Patterson appeals the district court’s order accepting the recommendation of the magistrate judge, denying relief on his 42 U.S.C. § 1983 (2006) complaint, denying his motion to amend his complaint, and denying as moot his motion to appoint counsel. Patterson also appeals the district court’s text order denying his Fed.R.Civ.P. 59(e) motion to amend or alter that judgment. We have reviewed the record and find no reversible error.. Accordingly, we affirm for the reasons stated by the district court. Patterson v. Conneley, No. 8:11-cv-02834-RMG, 2012 WL 3039114 (D.S.C. July 25, 2012; Aug. 1, 2012). We deny Patterson’s motions for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.